DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is in response to the Amendment filed on the date: October 25, 2021.
Claims 36-45 are currently pending.  Claims 38 and 41 have been amended.  Claims 1-35 are canceled.  No claims are new.

Response to Arguments
Response to the Objection to the Claims
Applicant’s arguments, see REMARKS page 6, with respect to the objection of claim 38 have been fully considered and are persuasive.  The objection of claim 38 has been withdrawn. 

Response to the Rejection of Claims under 35 U.S.C. §103
The applicant has argued that Nozaki, Young and Hirose fail to teach that “the source of the claim transistor is “isolated from the source terminal” of the high voltage transistor (claim 36) or the GaN transistor (claim 43)”, see REMARKS pages 6-7.  The examiner respectfully disagrees with the applicant’s argument.  The term “isolated”, based on a review of the specification, is only found in the original filing of the claims and is not discussed in the body of the specification.  It appears to the examiner that the source terminal of the high voltage transistor and the source terminal of the clamp transistor is not electrically isolated from each other since it appears that they both share a common 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one skilled in the art could potentially place the Zener diode, as described by Young, into the structure of Nozaki (as the applicant has described the potential placement of the Zener diode in their argument) for the purpose of enabling the clamping circuit to have a trigger threshold value to be set at a value that is independent of the power supply voltage and both prior arts deal with protection circuitry with potential damaged caused by electricity.  However, one skilled in the art would also know and potentially place this common electrical component into other configurations that would meet the claimed limitations.
Thus, with the argument provided by the examiner above, the rejection of claims 36-45 is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 36 and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozaki et al. 2008/0309355 (called Nozaki hereinafter and applicant disclosed art) in view of Young et al. 5978192 (called Young hereinafter and previously cited).

Regarding independent claim 36, Nozaki teaches, in Figure 1, a device (Fig. 1) comprising: 
a high voltage transistor (1) having a drain terminal (para [0039]; top of 1), a source terminal (bottom of 1), and a gate terminal (left of 1); 
a clamp transistor (8) having a drain terminal (para [0041]; N8) coupled to the drain terminal of the high voltage transistor, a source terminal (N9) isolated from the source terminal of the high voltage transistor, and a gate terminal (bottom of 8 at element 10) isolated from the gate terminal of the high voltage transistor.
Nozaki fails to teach a Zener diode having an anode coupled to a ground reference terminal, and a cathode coupled to the source terminal of the clamp transistor. 
Young teaches, in Figure 8, a Zener diode (452) having an anode (bottom of 452) coupled to a ground reference terminal (14), and a cathode (top of 452) coupled to the source terminal of the clamp transistor (412).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Nozaki to include a zener diode as described by Young for the purpose of enabling the clamping circuit to have a trigger threshold value to be set at a value that is independent of the power supply voltage.

Regarding claim 40, Nozaki and Young teach the device of claim 36, Nozaki further teaches, in Figure 1, wherein the clamp transistor includes an n-channel MOSFET transistor (8; para [0038]). 

Regarding claim 41, Nozaki and Young teach the device of claim 36, Nozaki further teaches, in Figure 1, wherein: the gate terminal of the high voltage transistor is configured to receive a gate driver signal (2); and the gate terminal of the clamp transistor is configured to receive a bias voltage (10) for 

Regarding claim 42, Nozaki and Young teach the device of claim 36, Nozaki further teaches, in Figure 1, further comprising: a gate driver circuit (2) coupled to the gate terminal of the high voltage transistor; and a biasing circuit (10) coupled to the gate terminal of the clamp transistor. 

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozaki, in view of Young and further in view of Kinoshita et al. 2016/0315186 (called Kinoshita hereinafter and previously cited).

Regarding claim 39, Nozaki and Young teach the device of claim 36, but fail to teach wherein the high voltage transistor includes a silicon carbide transistor. 
Kinoshita teaches wherein the high voltage transistor includes a silicon carbide transistor (para [0005]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Nozaki and Young with the silicon carbide transistor as described by Kinoshita for the purpose of using a known transistor composition to be tested to determine the characteristics of the transistor.

Claims 37-38 and 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozaki, in view of Young and further in view of Hirose 2014/0139206 (applicant disclosed art).

Regarding claim 37, Nozaki and Young teach the device of claim 36, but fail to teach wherein the high voltage transistor includes a high electron mobility transistor (HEMT). 
Hirose teaches wherein the high voltage transistor includes a high electron mobility transistor (HEMT) (para [0003]).


Regarding claim 38, Nozaki, Young and Hirose teach the device of claim 37, Hirose further teaches wherein the HEMT is selected from a group consisting of a gallium nitride (GaN) transistor, an aluminum gallium nitride (AlGaN) transistor, and combinations thereof (para [0003]). 

Regarding independent claim 43, Nozaki teaches, in Figure 1, a device (Fig. 1) comprising: 
a transistor (1; para [0003]) having a drain terminal (para [0039]; top of 1), a source terminal (bottom of 1), and a gate terminal (left of 1); 
a clamp transistor (8) having a drain terminal (para [0041]; N8) coupled to the drain terminal of the transistor, a source terminal (N9) isolated from the source terminal of the transistor, and a gate terminal (bottom of 8 at element 10) isolated from the gate terminal of the transistor; and 
Nozaki fails to teach a Zener diode having an anode coupled to a ground reference terminal, and a cathode coupled to the source terminal of the clamp transistor. 
Young teaches, in Figure 8, a Zener diode (452) having an anode (bottom of 452) coupled to a ground reference terminal (14), and a cathode (top of 452) coupled to the source terminal of the clamp transistor (412). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Nozaki to include a zener diode as described by Young for the purpose of enabling the clamping circuit to have a trigger threshold value to be set at a value that is independent of the power supply voltage.
	Nozaki and Young fail to teach a gallium nitride (GaN) transistor.
Hirose teaches a gallium nitride (GaN) transistor (para [0003]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Nozaki and Young to test a gallium nitride 

Regarding claim 44, Nozaki, Young and Hirose teach the device of claim 43, Nozaki further teaches, in Figure 1, further comprising: a voltage divider (9) coupled between the source terminal of the clamp transistor and the ground reference terminal, the voltage divider having a divided voltage node (para [0043]); and a capacitor (para [0048]; source-to-gate parasitic capacitance) coupled between the source terminal of the clamp transistor and the divided voltage node. 

Regarding claim 45, Nozaki, Young and Hirose teach the device of claim 43, Nozaki further teaches, in Figure 1, further comprising: a gate driver circuit (2) coupled to the gate terminal of the high voltage transistor; and a biasing circuit (10) coupled to the gate terminal of the clamp transistor. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Voigtlaender discloses “Circuit assemblage and method for functional checking of a power transistor” (see 7932724)
Mauder et al. discloses “Current measurements in a power transistor” (see 8854065)
Saito discloses “Method for measuring characteristics of FETs” (see 7230444)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867